Citation Nr: 0417527	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-00 199A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE


Entitlement to service connection for bipolar affective 
disorder.



ATTORNEY FOR THE BOARD


J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
November 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied the veteran's claim for service connection 
for bipolar affective disorder.

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.



REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's June 2001 claim.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of a current disability that 
may be associated with military service, but the record does 
not contain sufficient medical evidence to decide the claim.  
See also Charles, 16 Vet. App. at 374 -75.  There is evidence 
that the veteran currently has bipolar affective disorder, 
including the September 2001 letter of Dr. "L.," stating 
that he had been treating the veteran for this disorder since 
November 1997, and the Fullerton Private Hospital March 1994 
record of treating the veteran for bipolar affective 
disorder.  There is also evidence that this disorder may be 
associated with military service - the October 2002 letter of 
the veteran's former commanding officer, a physician, who 
recounted an in-service "manic episode," during which the 
veteran engaged in unusual behavior reflecting psychological 
problems.  As the record does not contain sufficient evidence 
to determine whether the current bipolar disorder is related 
to the in-service manic episode or otherwise related to 
service, this case must be remanded for a medical 
examination.

In addition, while the December 2002 statement of the case 
(SOC) contained the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2003), the RO's August and November 2001 
letters failed to mention the VCAA or explain the RO's duties 
to notify and assist the veteran under this statute.  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  The RO should ensure that appropriate VCAA 
notification is provided to the veteran on remand, especially 
since the veteran, who lives in Australia, does not have an 
accredited representative.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran also 
should be asked to submit any relevant 
evidence in his possession concerning his 
claim.

2.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his bipolar 
affective disorder since September 2001, 
including, but not limited to, those of 
Dr. "L." and the Fullerton Private 
Hospital.  Ask him to complete and return 
the appropriate releases (VA Form 21-
4142s) for the medical records of any 
private care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).



3.  After the additional evidence has 
been obtained, schedule the veteran for a 
psychiatric examination to determine the 
etiology of his bipolar affective 
disorder.  As the veteran currently 
resides in Australia, the RO should - if 
possible - arrange for an examination 
there.  The claims folder must be made 
available to the physician assigned to 
conduct the examination, and the 
physician is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The physician should indicate whether it 
is at least as likely as not that the 
veteran's bipolar affective disorder is 
related to the in-service manic episode 
described in the October 2002 letter of 
his commanding officer or any conditions 
or circumstances relating to that 
episode, or otherwise related to service.  
If no opinion can be rendered, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
it continues to be denied, send the 
veteran a supplemental SOC (SSOC) and 
give him time to respond before returning 
the appeal to the Board for further 
appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




